Name: Commission Regulation (EEC) No 1225/79 of 20 June 1979 amending Regulation (EEC) No 3353/75 establishing Community surveillance on the importation of certain live plants and floricultural products originating in various countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 155/ 10 Official Journal of the European Communities 22. 6 . 79 COMMISSION REGULATION (EEC) No 1225/79 of 20 June 1979 amending Regulation (EEC) No 3353/75 establishing Community surveillance on the importation of certain live plants and floricultural products originating in various countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ('), and in particular Title III thereof, Having regard to Council Regulation (EEC) No 925/79 of 8 May 1979 on common rules for imports from State-trading countries (2 ), and in particular Article 6 ( 1 ) (a), (b) and (c) thereof, After consultation within the Committee provided for in Article 5 of the said Regulations, Whereas, by Regulation (EEC) No 3353/75 (3 ), the Commission established Community surveillance on the importation of certain live plants and floricultural products ; Whereas, under that Regulation , the import document required in order to permit surveillance is valid for a maximum period of three months from the day on which it is issued or endorsed ; Whereas experience acquired in the application of surveillance has shown that, because of its relatively long period of validity, the import document did not allow a precise forcast to be made of the volume of products actually imported ; Whereas it is therefore advisable, in order to improve the effectiveness of this forecast, to reduce the period of validity of the import document, HAS ADOPTED THIS REGULATION : Article 1 The first paragraph of Article 2 of Regulation (EEC) No 3353/75 is hereby replaced by the following : ' In order to permit prior surveillance of imports envisaged, the putting into free circulation of the products covered by Article 1 shall be subject to the production of an import document. Such docu ­ ment shall be issued or endorsed by Member States . It shall be valid for a period of six weeks from the day on which it is issued or endorsed . Where the document takes the form of an import authorization , this may not be relied upon so as to escape the application of protective measures intro ­ duced pursuant to Council Regulation (EEC) No 3279/75.' Article 2 This Regulation shall not affect the period of validity of import documents issued or endorsed before its entry into force . Article 3 This Regulation shall enter into force on the 15th day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 June 1979 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 131 , 29 . 5 . 1979, p. 15 . (2 ) OJ No L 131 , 29 . 5. 1979, p. 1 . (3 ) OJ No L 330, 24 . 12 . 1975, p . 29 .